McCLELLAN, J.
Exculpatory declarations of a defendant charged with crime are never admissible in his favor, unless they are within and constitute a part of the res gestae of some situation, condition or fact which is itself relevant to the issue of guilt vel non. In larceny and kindred offenses the possession by the defendant of the subject matter of the offense — the property taken— soon after the commission of the crime is a fact relevant to the issue, and, if unexplained, raises a presumption, of greater or less strength, as the possession is near to or remote from the time of the offense, that the defendant is guilty. His declarations explanatory of his possession in such case are admissible solely upon the ground' that they are within the res gestae of a pertinent fact existing at the time they are made — the present possession of the stolen goods. If this fact has passed, if the defendant having at one time had, has at the time of making a declaration parted with, the possession,-the decla*98ration does not spring out of, or throw light upon, or come within the res gestae in any sense of an existing relevant condition or situation, but is merely narrative of a past transaction and inadmissible because mere hearsay. The principle is the same in cases in which flight of one accused of crime is adduced as an evidence of guilt. Declarations of the defendant while in flight explanatory of his conduct are admissible for him because they are of the res gestae of a relevant contemporaneous fact — the flight itself; but if made subsequently they, are narrative merely of a past fact and incompetent.—Chamblee v. State, 78 Ala. 466. The cases cited by counsel for appellant do not sustain his position, that the trial court erred in excluding declarations of the defendant as to how he carne into possession of the stolen animal made after he had parted with possession. In both of them the declarations offered in evidence were made by the defendant upon being found in the possession of stolen property—Henderson v. State, 70 A]a. 25; Crawford v. State, 44 Ala. 47; and it is not believed a case can be found in which declarations mide after possession has been parted with were allowed to go in evidence in behalf of a defendant. Whether so or not, however, the law is otherwise. The city court properly excluí3ithe proprsed testimony, and its judgment must be affirmed.